Citation Nr: 1110157	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-21 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a bilateral knee disorder, diagnosed as degenerative arthritis, status-post surgical correction of genu varum.

2.  Entitlement to service connection for a bilateral knee disorder, diagnosed as degenerative arthritis, status-post surgical correction of genu varum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to June 1975.

This matter is on appeal from a May 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral knee disorder, diagnosed as degenerative arthritis, status-post surgical correction of genu varum, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 1981, the Board issued a decision that denied service connection for bilateral knee disability on the basis that the Veteran's preexisting bilateral genu varum was not aggravated by his active service.  

2.  The evidence added to the record since March 1981, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim for service connection for bilateral knee disability.


CONCLUSIONS OF LAW

1.  The March 1981 Board decision that denied the Veteran's claim of entitlement to service connection for bilateral knee disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

2.  The evidence received subsequent to the March 1981 Board decision is new and material and the requirements to reopen the claim for entitlement to service connection for a bilateral knee disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

With regard to the issue of whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a bilateral knee disorder, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in this case, the claim is being reopened.  Thus, as the Veteran's claim to reopen is granted, any further discussion of whether the requirements of Kent have been fulfilled is unnecessary.



New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).  

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran is claiming entitlement to service connection for bilateral knee disability, which is presently diagnosed as degenerative arthritis.  He maintains that the disability is the result of in-service surgical repair of bilateral genu varum.  The RO denied this claim in August 1979 on the basis that the evidence showed a diagnosis of bilateral genu varum at enlistment, and that the condition was not aggravated by service.  He appealed that decision.  

Then, in March 1981, the Board rendered a decision that denied service connected for a bilateral knee disorder.  The Board found that the Veteran's genu varum (bow legs) was diagnosed at enlistment.  It was also determined that there was no evidence of a superimposed injury of the knees during the Veteran's active service.  While there was evidence that the Veteran fell an injured his left leg, the Board held that the injury was acute and that there were no chronic residuals.  As for surgeries that were conducted in-service, the Board found that they were conducted for the purpose of ameliorating the disabilities.  

Since the last final denial of the claim, the Veteran underwent a VA examination in April 2005, where the examiner indicated that the Veteran's knee disorder may have been aggravated by active duty.  Specifically, the examiner recognized that the Veteran underwent corrective (ameliorating) surgery while on active duty, and speculated that this surgery "could have" irritated or caused additional knee pain.  However, the examiner clarified that that most of his current symptoms were due to the natural progression of his preexisting genu varum.  Thus, new evidence of an in-service back injury has been presented.

The Board notes that this VA examination is inherently speculative, as it does not definitively state whether it is at least as likely as not that the Veteran's preexisting disorder was aggravated by active duty service.  However, the Board notes that the Court of Appeals for Veterans' Claims has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Thus, while this VA opinion may, by itself, not be sufficient to justify granting service connection, it does relate specifically to the basis of the last final denial.  
Thus, in consideration of the holding in Shade, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a bilateral knee disability, and the claim is reopened.


ORDER

New and material evidence has been submitted in order to reopen a claim for a bilateral knee disorder, diagnosed as degenerative arthritis, status-post surgical correction of genu varum, and the claim is reopened.


REMAND

As the Board has reopened the Veteran's claim, the issue must be remanded for additional development.  In this case, as was briefly discussed above, clarification is required as to the VA examiner's opinion in April 2005.  

Specifically, the Veteran's service treatment records indicate that, at his pre-enlistment examination in November 1972, he was diagnosed to have "bow legs" or bilateral genu varum.  While he claimed having this disorder for his entire life, he denied experiencing symptoms that would have significantly impacted his daily living.  However, shortly after he began recruit training, he began to experience knee pain which may have been the result of falling on ice in January 1973.  The diagnosis following examination of the knee was limited to a bipartite patella, although the evaluating physician did not indicate whether this preexisted service.  

The first indication of left knee pathology was not until August 1973, which treating physicians related to "trauma" in recruit training, although the Veteran also stated at that time that he had experienced knee pain since he was 12 or 13 years old.  Although doctors at that time suggested osteotomies to straighten his legs, the Veteran opted to postpone these procedures.  

The evidence does not include records of any surgery per se, but it appears that surgical correction on his left knee was performed in September 1973 and on his right knee in April 1974.  There is no indication of significant symptoms since that time.  The Veteran was subsequently administratively separated in June 1985, which was prior to the completion of obligated service, due to his psychiatric unsuitability for military service.  
 
Next, in April 2005, the Veteran underwent a VA examination that was directed specifically toward his bilateral knee disorder.  After an examination of the Veteran and a review of his medical history, the examiner stated that was natural for someone with genu varum to develop osteoarthritis in the knees.  As to whether the Veteran's preexisting genu varum was aggravated by active duty, however, the examiner's opinion was not entirely clear.  Specifically, the examiner stated that "it is as likely as not that the corrective surgery he underwent could have irritated or caused additional knee pain in his knees" (emphasis added).    

The Court of Appeals for Veterans Claims has routinely held that examiner opinions that merely speculate a causative relationship are insufficient for adjudication purposes.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Therefore, clarification is required as to this opinion.  

Moreover, although the examiner continued that "greater than 50% of [the Veteran's] current problems" were due to the natural progression of genu varum, this does not clarify the prior statement.  To the contrary, while some of the his symptoms may certainly be due to the natural progression of the disorder, the fundamental question is whether the Veteran's disorder is worse than it would have been if not for his military service.  

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Gainesville, Florida.  However, as the claims file only includes treatment records from that facility dated up to January 2007, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed bilateral knee disability.  All identified records should be obtained.  Of particular interest are any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the Veteran's claimed bilateral knee disability, from the Gainesville VAMC, for the period from January 2007 to the present.

2.  The examiner who conducted the VA examination on the Veteran's bilateral knee disorder in April 2005 should be asked to provide an addendum to the previous report in order to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral knee disorder, diagnosed as degenerative arthritis, resulting from his genu varum that preexisted active duty service, was aggravated by such service.  The examiner should address the question of whether the Veteran experienced a superimposed injury as a result of an in-service.  The examiner should also state whether it is at least likely as not (at least a 50 percent probability) that the surgeries performed in service resulted in disability beyond the natural progression of the genu varum.

The examiner must provide a thorough reasons and bases for all opinions rendered and this rationale must include a discussion of the above.  The claims file should be returned to the examiner for review.  However, a new VA examination is not required unless deemed necessary by the examiner or if the current examiner is no longer available.  

If the examiner is unable to render any of the requested opinions without resorting to speculation, a thorough reasons and bases should be set forth as to why such an opinion cannot be provided.

3. After completion of the foregoing, readjudicate the claims on appeal, to include entitlement to service connection for bilateral degenerative arthritis of the knees.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


